OPINION — AG — (1) A PRISONER SERVING A SENTENCE IN COUNTY JAIL MAY RECEIVE CREDIT FOR BOTH WORK TIME UNDER 57 O.S. 1961, 58.1-58.3 [57-58.1] — [57-58.3] AND GOOD CONDUCT TIME UNDER 57 O.S. 1961 65 [57-65] (2) THESE CREDITS ON SUCH A PRISONER'S SENTENCE SHOULD BE COMPUTED BY GIVING HIM CREDIT FOR WORK TIME UNDER 57 O.S. 1961 58.1-58.3 [57-58.1] — [57-58.3] (AT THE RATE OF TWO DAYS FOR ONE) "AS EARNED" THE SAID GOOD CONDUCT TIME BEING COMPUTED ON TIME ACTUALLY SERVED. ALL THIS IS IN CONFORMITY WITH THE BEATY CASE OPINION WE INCORPORATE BY REFERENCE. (3) THIS OPINION DOES NOT PURPORT TO CONSTRUE 57 O.S. 1961 20 [57-20] WHICH ALSO PROVIDES FOR CREDIT ON A SENTENCE TO BE GRANTED TO A PRISONER UNDER CERTAIN CIRCUMSTANCES, IN RELATION TO EITHER 58.1-58.3 OR 57 O.S. 1961 65 [57-65], BUT IS LIMITED TO THE CONSTRUING OF THESE LATTER STATUTES TOGETHER. CITE: OPINION NO. SEPTEMBER 29, 1959 — JAMES MARTIN (HUGH COLLUM)